NUMBERS 13-09-00228-CR and 13-09-00229-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


FERNANDO BAUTISTA,                                                               Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                           MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Vela
                      Memorandum Opinion Per Curiam

       Appellant, Fernando Bautista, attempts to appeal his convictions for theft and

assault. The trial court has certified in both cases that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On April 22, 2009, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On June 30, 2009, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certifications currently on file with this Court are incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, these appeals

are DISMISSED. Any pending motions are denied as moot.



                                                    PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 23rd day of July, 2009.




                                                2